COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      Hung Dasian Truong v. The State of Texas

Appellate case number:    01-16-00390-CR

Trial court case number: 1172979

Trial court:              339th District Court of Harris County

        In 2009, appellant, Hung Dasian Truong, was found not guilty by reason of insanity of the
second-degree felony offense of manslaughter, and the trial court committed him to inpatient
treatment at Rusk State Hospital. The trial court has renewed the inpatient commitment orders on
a yearly basis. In the above-captioned case (“the 2016 appeal”), appellant appeals the trial court’s
May 3, 2016 recommitment order, arguing that the order was not supported by sufficient evidence.

        The order that is the basis of the 2016 appeal expired on May 3, 2017, prior to submission
of this appeal. The trial court held a hearing and signed a new recommitment order on May 1,
2017. Appellant appealed that order as well, and that appeal was assigned appellate cause number
01-17-00343-CR (“the 2017 appeal”).

       This Court abated the 2017 appeal after appellant failed to timely file a brief. On December
12, 2017, we issued an order of continuing abatement, ordering the trial court to hold a hearing to
determine whether appellant wishes to pursue the 2017 appeal and to enter findings of fact and
conclusions of law.

       The 2016 appeal and the 2017 appeal involve substantially similar issues and challenges to
successive recommitment orders. Although the 2016 appeal has already been submitted, these two
appeals should be considered together. We therefore withdraw the 2016 appeal from submission
and sua sponte abate the 2016 appeal until such time as the trial court has filed the requested
findings and conclusions following the ordered abatement hearing for the 2017 appeal. The two
appeals will then be reinstated at that time.

       We further request, at the time the two appeals are reinstated, that the parties provide
additional briefing concerning what effect, if any, the May 1, 2017 recommitment order has on the
2016 appeal.
       This appeal is abated, treated as a closed case, and removed from this Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually       Acting for the Court


Date: January 4, 2018